         Case 21-06763      Doc 9       Filed 05/28/21 Entered 05/28/21 10:12:10              Desc Renotice
                                            341 Meeting Page 1 of 1
Form ren341

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                            Case No. 21−06763
Hristina Tasev                                              :
1246 Cove Dr.                                               Chapter : 7
Unit 221A                                                   Judge :   Donald R Cassling
Prospect Heights, IL 60070
SSN: xxx−xx−9373 EIN: N.A.
aka Hristina Stoyanov, aka Hristina Taseva




Debtor's Attorney:                                             Trustee:
Justin R. Storer                                               Richard Joseph Mason
Law Office of William J. Factor, Ltd.                          Mason Pollick & Schmahl LLC
105 W. Madison St.                                             70 W. Hubbard, Suite 304
Suite 1500                                                     Chicago, IL 60654−4603
Chicago, IL 60602
                                                               847 962−1381
312−373−7226

                                         RENOTICE 341 MEETING
                           Please take notice that the 341 meeting date has been reset for:

                                           June 22, 2021 , 02:00 PM
           Appear by VIDEO. See details, www.justice.gov/ust−regions−r11, Click: Chicago, Illinois Office




                                                           For the Court,




Dated: May 28, 2021                                        Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
